Devbns, J.
The word “ tenement ” in its modern use often signifies such part of a house as is separately occupied by a single person or family, in contradistinction to the whole house. Commonwealth v. Hersey, 144 Mass. 297. It may consist of a single room or of contiguous rooms, or of rooms upon different stories, if such rooms are controlled by a single person and are used in connection with each other. The fact (if it were so) that one of the rooms was occupied and used as a shop, and another for a living room or kitchen, by the same person, would not make these rooms distinct tenements. Commonwealth v. Buckley, 147 Mass. 581. The Commonwealth could not prop*73erly have been required to elect in which one of the rooms occupied by the defendant his tenement was. There was sufficient evidence that the defendant controlled and occupied the kitchen up stairs by the fact that he unlocked it, by the language used by him to the officer, and by the other circumstances testified to. Exceptions overruled.